                Case 3:19-cv-06130-RS Document 54 Filed 03/19/21 Page 1 of 2



    THOMAS R. BURKE (State Bar No. 141930)
    JOHN D. FREED (State Bar No. 261518)
    KELLY M. GORTON (State Bar No. 300978)
    DAVIS WRIGHT TREMAINE LLP
    505 Montgomery Street, Suite 800
    San Francisco, California 94111
    Telephone: (415) 276-6500
    Facsimile: (415) 276-6599
    Email: thomasburke@dwt.com; jakefreed@dwt.com; kellygorton@dwt.com

    Attorneys for Plaintiff
    HENRY J. KAISER FAMILY FOUNDATION
    dba KAISER HEALTH NEWS


    James Bickford (N.Y. Bar No. 5163498)
    United States Department of Justice
    Civil Division, Federal Programs Branch
    1100 L Street, NW
    Washington, DC 20530
    James.Bickford@usdoj.gov
    Telephone: (202) 305-7632
    Attorney for Defendants

                            UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF CALIFORNIA

    HENRY J. KAISER FAMILY FOUNDATION
    dba KAISER HEALTH NEWS,

                           Plaintiff,

           v.                                          Case No. 3:19-cv-06130

    U.S. CENTERS FOR MEDICARE AND                      JOINT CASE MANAGEMENT
    MEDICAID SERVICES; U.S. DEPARTMENT                 STATEMENT
    OF HEALTH AND HUMAN SERVICES,
                                                       March 26, 2021, 2:00 pm
                           Defendants.

1          Pursuant to this Court’s order of December 9, 2020, Plaintiff Kaiser Health News (KHN)

2   and Defendants the U.S. Centers for Medicare and Medicaid Services and U.S. Department of

3   Health and Human Services (collectively, CMS) jointly submit the following status report.

4          CMS has completed its production of responsive, non-exempt records in this Freedom of

5   Information Act case, and KHN intends to challenge the adequacy of the agency’s search and/or



                                                   1
              Case 3:19-cv-06130-RS Document 54 Filed 03/19/21 Page 2 of 2




1   the propriety of its withholdings under claim of exemption. The parties therefore seek the Court’s

2   leave to submit a proposed schedule for summary judgment briefing no later than April 2, 2021.



                                             Respectfully submitted this 19th day of March, 2021,

                                                        DAVIS WRIGHT TREMAINE LLP

                                                        By: /s/ John D. Freed
                                                        THOMAS R. BURKE
                                                        JOHN D. FREED
                                                        KELLY M. GORTON
                                                        Attorneys for Plaintiff
                                                        HENRY J. KAISER FAMILY
                                                        FOUNDATION
                                                        dba KAISER HEALTH NEWS

                                                                and

                                                        BRIAN M. BOYNTON
                                                        Acting Assistant Attorney General

                                                        ELIZABETH J. SHAPIRO
                                                        Deputy Director
                                                        Federal Programs Branch

                                                         /s/ James Bickford
                                                        JAMES BICKFORD
                                                        Trial Attorney
                                                        Federal Programs Branch
                                                        Civil Division
                                                        U.S. Department of Justice
                                                        1100 L Street, NW
                                                        Washington, DC 20530
                                                        Telephone: (202) 305-7632
                                                        James.Bickford@usdoj.gov

                                                        Attorneys for Defendants




                                                    2
